Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/10/2022, with respect to the rejections of claims 21-40 under 35 U.S.C. 102(a)(1) and/or 102(a)(2) have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 21-26, 28-33 and 35-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior art fails to disclose or fairly suggest a system comprising: at least one processor; and at least one non-transitory computer-readable media comprising instructions that, upon execution of the instructions by the at least one processor, are to cause the at least one processor to: receive, by at least one sensor of a vehicle from an infrastructure access point, a wireless signal that indicates a request for transportation services, wherein the wireless signal that indicates the request for transportation services is based on a wireless signal received by the infrastructure access point directly from a hailing device of a user; determine, using the at least one processor of the vehicle, that the vehicle can safely stop to pick up the user; determine, using the at least one processor of the vehicle, to accept the request based, at least in part, on the determination that the vehicle can safely stop to pick up the user; select, based on the wireless signal received from the infrastructure access point, a stopping place; and cause the vehicle to stop at the stopping place.
Regarding claim 28, the prior art fails to disclose or fairly suggest a method comprising: detecting, by at least one sensor of a vehicle, a first wireless signal that indicates a request for transportation services received from an infrastructure access point, wherein the first wireless signal is based on a second wireless signal that was previously received by the infrastructure access point directly from a hailing device of a user; determining, using the at least one processor of the vehicle, that the vehicle can safely stop to pick up the user; determining, using the at least one processor of the vehicle, to accept the request based, at least in part, on the determination that the vehicle can safely stop to pick up the user; selecting, by at least one processor of the vehicle a stopping place based on the wireless signal received from the infrastructure access point; and causing, by the at least one processor, the vehicle to stop at the stopping place.
Regarding claim 35, the prior art fails to disclose or fairly suggest at least one non-transitory computer-readable media comprising instructions that, upon execution of the instructions by one or more processors of a vehicle, are to cause the vehicle to: detect, by at least one sensor of a vehicle, a first wireless signal that indicates a request for transportation services received from an infrastructure access point, wherein the first wireless signal is based on a second wireless signal that was previously received by the infrastructure access point directly from a hailing device of a user; determine, using the at least one processor of the vehicle, that the vehicle can safely stop to pick up the user; determine, using the at least one processor of the vehicle, to accept the request based, at least in part, on the determination that the vehicle can safely stop to pick up the user; select, by at least one processor of the vehicle a stopping place based on the wireless signal received from the infrastructure access point; and cause, by the at least one processor, the vehicle to stop at the stopping place.
Dependent claims 22-26, 29-33 and 36-43 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687